Citation Nr: 9935155	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  92-22 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypoglycemia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from November 1978 to November 
1981 and from October 1982 to August 1986.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1992, rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In a May 1994 decision, 
the Board remanded this case to the RO for further 
development.  In April 1996, the Board requested an 
independent medical opinion (IME).  The IME was received in 
June 1996.  

In August 1996, the Board denied the veteran's claim of 
service connection for hypoglycemia as not well-grounded.  
The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court").  On March 10, 1999, the Court 
issued a Memorandum Decision in which it was determined that 
the veteran's claim of service connection for hypoglycemia is 
well-grounded.  Accordingly, the case was remanded to the 
Board for further development of the record, followed by 
adjudication on the merits.  


REMAND

As noted, the Court has found the veteran's claim of service 
connection for hypoglycemia to be well-grounded.  As such, 
the Board must comply with the duty to assist mandated by 38 
U.S.C.A. § 5107 (West 1991) prior to adjudicating this matter 
on the merits.

A review of the record shows the following:  The veteran's 
service medical records do not reveal a diagnosis of 
hypoglycemia during the first period of service, but during 
the second period of service, he was treated on several 
occasions for hypoglycemia between October 1984 to April 
1985.  The in-service examiners advised the veteran regarding 
dietary regulation as treatment.  Hypoglycemia was not noted 
on the veteran's discharge examination in August 1986.  
Following service, the veteran was afforded VA examinations 
in February 1987 and in December 1988.  Neither examination 
revealed that the veteran had hypoglycemia.  The veteran 
subsequently received treatment by a private physician, Dr. 
Ben Goh, D.O.  The Board notes that it is unclear what is Dr. 
Goh's area of medicine and expertise, although it appears 
from the veteran's treatment records that he is a family 
practitioner.  An April 1992 record from this physician 
revealed that the veteran had hypoglycemia and dietary 
recommendations were provided.  In May 1992, letters were 
sent to both the veteran and Dr. Goh requesting any further 
treatments records from Dr. Goh.  In June 1992, further 
records were received from the Orange Park Family Medical 
Center/Dr. Goh which again showed that Dr. Goh had diagnosed 
the veteran has having hypoglycemia in April 1992.  
Thereafter, a subsequent September 1992 notation was received 
from Dr. Goh in which he indicated that the veteran's 
service-connected panic attacks "may potentiate his 
hypoglycemic episode."  However, the physician recommended 
that a psychiatrist confirm that finding.  

In August 1994, the veteran was afforded general medical and 
psychiatric VA examinations.  At that time, in conjunction 
with the general medical examination, the veteran reported 
that in 1984, he underwent a 5 hour glucose tolerance test 
that was done at the Naval facility at Patuxent River and 
that he was provided dietary recommendations.  The Board 
notes that the medical records from this facility are 
contained in the veteran's service medical records.  In 
addition, the veteran reported that he was treated at the VA 
clinic in Jacksonville, Florida, and was told that his non-
fasting blood sugar was normal.  In addition, the veteran 
reported that in 1992, he was treated by a private facility 
in Orange Park, Florida where a 5 hour glucose tolerance test 
was performed and he was told that he had hypoglycemia.  The 
veteran indicated that the diagnosis included a referral to a 
nutritionist and dietary recommendations.  The Board notes 
that it appears that the reference to a private physician was 
a reference to Dr. Goh.  However, in order to ensure that 
this is the case, the RO should contact the veteran and 
determine if he was treated by any other private facility in 
Orange Park, Florida in 1992.  The veteran also reported that 
in 1993, he was treated at the Saint John's endocrinology 
facility, was given a 5 hour glucose tolerance test, was told 
that he had a "hypoglycemic" tolerance test, and was a 
referred to a nutritionist and given dietary recommendations.  
The Board notes that the RO should also discern exactly where 
the veteran was treated with regard to the "Saint John's 
endocrinology facility" and should request all of his 
records.  The veteran also referred to treatment for 
psychiatric and mitral valve prolapse problems, but he did 
not indicate treatment for hypoglycemia by any other 
physicians/facilities.  

A review of the August 1994 VA general medical examination 
shows that the veteran underwent a 5 hour glucose tolerance 
test was performed which was not diagnostic.  The examiner 
noted that this finding was almost identical, or very similar 
to 5 hour glucose tolerance tests that were done or reported 
in 1985 or 1986 and again in 1992.  The examiner noted that 
during the veteran's glucose tolerance testing as well as 
during prior testing, the veteran was never symptomatic.  In 
sum, the examiner concluded that there was no objective 
evidence to support a diagnosis of hypoglycemia.  The 
psychiatric examination did not reveal any findings relevant 
to hypoglycemia.  

In April 1996, the Board requested an independent medical 
opinion (IME).  The IME was received in June 1996.  The IME 
was obtained from a Professor of Medicine with the Division 
of Endocrinology/Metabolism at the Medical College of 
Wisconsin.  The IME reviewed the medical evidence of record 
and opined that the veteran did not have post-prandial 
hypoglycemia.  The IME noted that there were three recognized 
subgroups of this diagnosis: idiopathic hypoglycemia, early 
type II diabetes mellitus, and alimentary hypoglycemia 
secondary to interruptive gastrointestinal surgery.  The IME 
found that there was no history or physical findings to 
confirm any of the etiologies.  To confirm a diagnosis of 
hypoglycemia either by virtue of a random plasma glucose 
determination or during provoked hypoglycemic episode such as 
a 5 degree glucose tolerance test, the IME stated that it is 
generally necessary to fulfill the Whipple triad which 
include: symptoms consistent with hypoglycemia, laboratory 
confirmation of hypoglycemia, and correction of the symptoms 
by administration of glucose.  The IME concluded that none of 
the medical records contained information which fulfilled 
these criteria; thus, it was his opinion that the veteran did 
not have hypoglycemia.  

In sum, the veteran was treated for approximately 6 months 
during service on several occasions for reactive hypoglycemia 
which was treated with a controlled diet.  There was no 
record of hypoglycemia at discharge.  The veteran was treated 
by Dr. Goh in 1992 for hypoglycemia, but it is unclear what 
is Dr. Goh's area of expertise.  Thereafter, the veteran 
alleges he was also treated in 1993 for hypoglycemia.  A 
current VA examination dated in August 1994 revealed that 
there is no present objective evidence to support a diagnosis 
of hypoglycemia.  The IME confirmed that the veteran does not 
have hypoglycemia.  It appears that since the VA examiner and 
the IME determined that the veteran does not currently have 
hypoglycemia, they did not find it necessary to opine as to 
whether or not the veteran's service-connected panic disorder 
results in hypoglycemic episodes and/or whether the 
"hypoglycemic episodes" referred to by Dr. Goh would be 
identifiable in the testing conducted by VA examiners in the 
veteran's various VA examinations.  However, the Court has 
directed that further development be undertaken on the 
question of whether the service-connected panic attacks may 
trigger the veteran's "hypoglycemic" episodes.  

In light of the foregoing, the Board finds that certain 
development would be useful prior to adjudication by the 
Board of the veteran's claim on the merits in order for the 
Board to properly weigh the probative value of the medical 
evidence of record.  

First, the RO should contact the veteran in order to verify 
if he was treated by anyone other than Dr. Goh in 1992.  If 
so, those records should be obtained.  

Second, the RO should contact the veteran in order to obtain 
more specifics regarding his treatment in 1993 at the Saint 
John's endocrinology facility.  Thereafter, those records 
should be obtained.  

Third, the RO should contact Dr. Goh.  The RO should request 
that Dr. Goh provide his curriculum vitae so that his area 
and level of expertise may be considered.  In addition, all 
of the veteran's medical records should be requested from him 
and Dr. Goh should provide concrete documentation of the 
appropriate medical testing which showed hypoglycemia.  

Fourth, the veteran should be provided VA endocrine and 
psychiatric examinations.  The examiners should opine as to 
whether the veteran has hypoglycemia, the etiology of the 
veteran's hypoglycemia (if he has it), whether it is as 
likely as not that the veteran's panic disorder triggers 
hypoglycemia, and whether the "hypoglycemic episodes" 
referred to by Dr. Goh would be identifiable in the testing 
conducted by VA examiners in the veteran's various VA 
examinations.  The examiners should specifically refer to the 
medical testing which shows or does not show that the veteran 
has hypoglycemia to include any episodes precipitated by 
panic attacks.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain and associate 
with the claims file copies of all 
clinical records, which are not already 
in the claims file, of the veteran's 
treatment at the VA clinic in 
Jacksonville, Florida.  

2.  The RO should contact the veteran in 
order to verify if he was treated by 
anyone other than Dr. Goh in 1992.  If 
so, the RO should request copies of all 
clinical records of the veteran which are 
not already in the claims file, from the 
indicated physician/facility.  These 
records should be associated with the 
claims file.  

3.  The RO should contact the veteran in 
order to obtain more specifics regarding 
his treatment in 1993 at the Saint John's 
endocrinology facility.  Thereafter, the 
RO should request copies of all clinical 
records of the veteran from this 
facility.  These records should be 
associated with the claims file.  

4.  The RO should contact Dr. Goh.  The 
RO should request that Dr. Goh provide 
his curriculum vitae so that his area and 
level of expertise may be considered.  In 
addition, all of the veteran's medical 
records should be requested from him and 
Dr. Goh should provide concrete 
documentation of the appropriate medical 
testing which showed hypoglycemia.  These 
records should be associated with the 
claims file.  

5.  The veteran should be afforded VA 
endocrine and psychiatric examinations to 
determine the current nature, extent, and 
manifestations of hypoglycemia, if the 
veteran has that disorder.  All indicated 
tests to include glucose testing should 
be completed.  The claims file, to 
include all evidence added to the record 
pursuant to this REMAND, should be made 
available to the examiners prior to the 
examinations.  The examiners should opine 
as to whether the veteran has 
hypoglycemia, the etiology of the 
veteran's hypoglycemia (if he has it), 
whether it is as likely as not that the 
veteran's panic disorder triggers 
hypoglycemia, and whether the 
"hypoglycemic episodes" referred to by 
Dr. Goh would be identifiable in the 
testing conducted by VA examiners in the 
veteran's various VA examinations.  The 
examiners should specifically refer to 
the medical testing which shows or does 
not show that the veteran has 
hypoglycemia to include any episodes 
precipitated by panic attacks.  

6.  The RO should readjudicate the 
veteran's claim for entitlement to 
service connection for hypoglycemia on 
the merits, weighing the probative value 
of each item of evidence.  If the action 
taken is adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


